t c memo united_states tax_court james f moore petitioner v commissioner of internal revenue respondent docket no filed date keith wolak for petitioner k elizabeth kelly and mayer y silber for respondent supplemental memorandum opinion vasquez judge on date pursuant to rule petitioner timely filed a motion for reconsideration of this opinion supplements our prior opinion moore v commissioner tcmemo_2011_200 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and continued this court’s memorandum findings_of_fact and opinion in moore v commissioner tcmemo_2011_200 moore i in moore i we held that petitioner was not entitled to deduct payments that he made to his former spouse during as alimony under sec_215 background we adopt the findings_of_fact in our prior memorandum findings_of_fact and opinion moore i for convenience and clarity we repeat below the facts necessary for the disposition of this motion in petitioner made payments to his former spouse of dollar_figure and deducted these amounts as alimony on his form_1040 u s individual_income_tax_return for respondent subsequently determined that petitioner’s payments were not deductible as alimony the divorce decree is silent as to whether petitioner’s maintenance obligation to his former spouse terminates on her death discussion reconsideration under rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 continued all rule references are to the tax_court rules_of_practice and procedure this court has discretion to grant a motion for reconsideration and will not do so unless the moving party shows unusual circumstances or substantial error id see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner supra pincite in moore i we concluded that petitioner was not entitled to deduct payments he made to his former wife as alimony under sec_215 sec_215 permits a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as alimony which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony as any cash payment meeting the four criteria provided in subparagraphs a through d of that section accordingly if sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is continued any portion of the payments petitioner made fails to meet any one of the four enumerated criteria that portion is not alimony for purposes of sec_71 and petitioner cannot deduct it respondent agreed that the requirements of subparagraphs a and c had been satisfied he argued however that petitioner’s payments to his former wife did not satisfy subparagraphs b and d we agreed with respondent that the payments did not satisfy the requirements of sec_71 we also noted that b ecause petitioner fails to show that the payments comply with subpar d we need not determine whether they satisfied subpar b petitioner argues that we should grant his motion for reconsideration because this court when deciding whether alimony payments automatically terminate upon the death of the payee spouse under indiana law overlooked deel v deel continued not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse n e 2d ind ct app and we failed to address whether petitioner satisfied his evidentiary obligation with respect to sec_71 in response respondent contends that petitioner’s allegations of error are not based on new evidence and merely restate arguments petitioner made in moore i in deciding whether petitioner’s maintenance obligation would terminate upon the death of his former spouse the court considered deel and determined that it did not warrant discussion petitioner cited deel for the proposition that under indiana law unless the terms of the divorce decree specify that the payments survive the death of the payee spouse maintenance payments automatically terminate on the death of the payee spouse after reviewing deel we determined that it did not stand for the proposition for which petitioner cited it in deel the indiana court_of_appeals decided whether the payments mr deel made to his former wife were maintenance payments or part of a property settlement not whether under indiana law a maintenance obligation terminates on the death of the payee spouse deel v deel supra pincite after concluding the divorcee decree was ambiguous the court_of_appeals stated to resolve the ambiguity we consider various factors to determine whether the clause is one for maintenance or part of a property settlement mackey v estate of mackey n e 2d ind ct app citing in re marriage of buntin n e 2d ind ct app the factors indicating that a payment was maintenance are the designation as maintenance provision terminating the payments upon death of either party payments made from future income provisions for termination upon remarriage provisions calling for the modification based upon future events and payments for an indefinite period of time id on the other hand property_settlements are indicated when the payments are for a sum certain payable over a definite period of time there are no provisions for modification based on future events the obligation to make payments survives the death of the parties the provisions call for interest and the award does not exceed the value of the marital assets at the time of dissolution id see also brinkmann v brinkmann n e 2d ind ct app id pincite the court_of_appeals concluded that for a number of reasons the payments constituted spousal maintenance id in evaluating the factors the court_of_appeals stated that the sum and duration of the payments were uncertain because the decree does not include an obligation for husband to continue payments if wife died prior to attaining the age of sixty-five id pincite this is the statement on which petitioner relies the court_of_appeals did not explain why it concluded the payments terminate on the payee’s death it is unclear whether this determination was based on the facts of the case and the court_of_appeals did not cite any indiana law for support furthermore the court_of_appeals stated that it was resolving the ambiguity against the wife because her attorney drafted the divorce decree id citing time warner entmt co v whiteman the divorce decree provided that the payments terminated when wife reached n e 2d ind we construe any contract ambiguity against the party who drafted it we do not read deel as expressly stating that indiana law inserts into all indiana divorce decrees a default provision that automatically terminates maintenance obligations upon the death of the payee spouse petitioner did not cite an opinion or statute and we have found none that expressly states that absent a provision in the divorce decree to the contrary by operation of indiana law maintenance payments automatically terminate on the death of the payee spouse in addition petitioner questions our decision to not discuss whether he satisfied his evidentiary obligation with respect to sec_71 the four requirements of sec_71 are conjunctive a payment is deductible as alimony only if all four requirements of sec_71 are met johnson v commissioner tcmemo_2006_116 because the payments petitioner made to his former spouse do not meet the requirements of sec_71 the question of whether the payments meet the requirements of sec_71 did not need to be decided petitioner has failed to demonstrate unusual circumstances or substantial errors of fact or law accordingly we will deny petitioner’s motion for reconsideration to reflect the foregoing an appropriate order will be issued
